Citation Nr: 0726037	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-27 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from April 1981 to December 1988.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2005, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is etiologically 
related to his military service.

2.  A chronic disorder of the right knee was not present 
within one year following the veteran's separation from 
active duty, and the veteran's current right knee disability 
is not etiologically related to service.   


CONCLUSIONS OF LAW

1.  Cervical spine disability was incurred in active service.  
38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letters mailed in February 2004 and June 2004, 
prior to its initial adjudication of the claims.   

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's right knee disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.  With respect to the 
veteran's cervical spine disability, the Board has determined 
that service connection is warranted for this disability.  
The disability-rating and effective-date elements of the 
claim are not matters currently before the Board, and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim for service 
connection for right knee disability.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Cervical Spine

The veteran contends that his cervical spine disability 
originated during his active duty service.  Specifically, he 
claims that his in-service right shoulder pain was a symptom 
of a herniated cervical disc.  Service medical records show 
that in an August 1988 medical history form, the veteran 
reported burning pain, popping, and bursitis of the right 
shoulder.  The veteran was also diagnosed with bursitis of 
the right shoulder in October 1988.  The report of 
examination for separation in October 1988 shows that no 
pertinent abnormality was found.  

The post-service medical evidence of record shows that the 
veteran was found to have probable cervical radicular 
syndrome in October 1997.  At that time, the veteran stated 
that his persistent neck and right shoulder complaints had 
their onset during service.  In November 1997 he was 
diagnosed with a paracentral disc herniation following an MRI 
of the cervical spine.  In a November 2004 letter to VA, the 
veteran's private doctor opined that the veteran's in-service 
burning pain of the right shoulder was directly related to 
his cervical disc disease.  The Board notes that while the 
veteran was afforded a VA examination in January 2005 and a 
medical opinion was requested from the examiner with respect 
to the etiology of the veteran's cervical spine disability, 
the examiner found that it would require speculation to link 
the veteran's cervical spine disability to service.  

The Board finds that the medical evidence of record 
adequately supports the veteran's claim for service 
connection.  The record contains a medical opinion from the 
veteran's private physician noting that his in-service 
burning shoulder pain was a symptom of his herniated cervical 
disc.  In addition, the Board notes that the post-service 
evidence of record shows that the veteran provided history 
for treatment purposes of neck and shoulder pain during 
service, more than 5 years before he filed his claim for 
compensation.  Finally, the Board finds that the testimony 
provided by the veteran at his November 2005 hearing 
regarding the history of his cervical symptoms to be 
credible.  

In sum, the Board finds that the evidence supportive of this 
claim is at least in equipoise with that against the claim 
and therefore concludes that the veteran's cervical spine 
disability was incurred during active duty.  Accordingly, 
service connection is warranted for this disability.


Right Knee 

The veteran contends that his right knee disability was 
incurred during his active duty service.  Service medical 
records do not show that the veteran was found to have a 
right knee disorder; however, the October 1988 medical board 
summary does note that the veteran provided a history of 
occasionally painful knees.  Similarly, on his October 1988 
medical history form, the veteran reported pain in both 
knees.  The October 1988 examination for separation disclosed 
that his knees were normal upon clinical examination.  With 
respect to the post-service medical evidence, the veteran 
testified at his November 2005 hearing that he injured his 
right knee playing basketball in 1993 and as a result 
underwent a right knee anterior cruciate reconstruction and 
partial lateral meniscectomy in February 1994.  The record 
contains no evidence of any other post-service treatment for 
a right knee disability.  

Although the post-service medical evidence of record shows 
that the veteran currently has a right knee disability, there 
is no post-service medical evidence of a right knee disorder 
until more than five years after the veteran's discharge from 
service or of a nexus between the veteran's current right 
knee disability and his military service.  Although the 
veteran submitted a November 2005 statement from his private 
physician reporting that he had osteoarthritis in both knees 
that had been present for many years, his physician did not 
address whether the arthritis was present within one year 
after the veteran's discharge from service or whether the 
veteran's current right knee disability is etiologically 
related to service.  In addition, there is no indication that 
the statement was based on review of the veteran's pertinent 
medical history, including his service medical records.  
Furthermore, a VA physician who examined the veteran and 
reviewed the claims folder in January 2005 has opined that 
the veteran's current right knee disability is not 
etiologically related to his military service. 

In essence, the evidence of a nexus between the veteran's 
current right knee disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for a right knee disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


